Citation Nr: 1612337	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-33 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for bilateral open-angle glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Roanoke currently has jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2016 letter, the Veteran's representative wrote that the Veteran reported only perceiving light in his eyes and essentially being blind.  This report suggests worse vision than at the time of the April 2009 examination where the Veteran had 20/20 corrected vision and some obstruction field of vision.  An additional examination should be arranged to determine the current level of visual impairment.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

Additionally, it has been contended that the Veteran's symptoms extend beyond those contemplated by the schedular criteria, such as problems with glare and halos.  Therefore, following the examination the claim should be forwarded for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a vision examination and forward the claims file to the examiner to measure and record the current level disability including visual acuity and field of vision.  The examiner should also explain whether the Veteran has only light perception or symptoms causing similar disability.

If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

2.  Refer the Veteran's claim for an initial compensable rating for bilateral hearing loss to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 3.321.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


